DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claims 1-33 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent Claim 1 that provides a detailed description of a system having a first device and a second device (supported in specification para(s).0021-0045 and FIG(s) 5-11). The claim identifies the components of the system along with identifying the required connections between each of the components. The closest art found is Lin (US 2019/0074904 - listed in IDS dated 2/19/2021) paragraph 0015 and illustrated in FIG.1 disclosing a CATV point of entry adapter (element 10) enabling higher-capacity services with isolated home network ports or MoCA-only ports designed for home network connectivity. The adapter (element 10) enables MoCA signals to be communicated between access network ports and isolated home network ports, while preventing the MoCA signals from entering the CATV network infrastructure or a neighboring subscriber's network. FIG.1 discloses a first input (element 31); a first splitter (element 32) configured to connect to the first input (element 31); a first diplexer (element 33) comprising a first common port (connection between element 32A and element 33), a first high-pass filter (element 33H), and a first low-pass filter (element 33L), wherein a first output (element 32A) of the first splitter (element 32) is configured to connect to the first common port (connection between element 32A and element 33); a second diplexer (element 35) comprising a second common port (connection between element 32C and element 35), a second high-pass filter (element 35A), and a second low-pass filter (element 35L), wherein the first high-pass filter (element 33H) is configured to connect to the second high-pass filter (element 35H). Lin fails to teach “wherein the first low-pass filter is configured to connect to the second low-pass filter; a first diode configured to connect to and be positioned between the first and second high-pass filters; a second diode configured to connect to and be positioned between the first and second low-pass filters; a third diplexer comprising a third common port, a third high-pass filter (element 34H), and a third low-pass filter (element 34L), wherein the second common port is configured to connect to the third low-pass filter; a fourth diplexer comprising a fourth common port, a fourth high-pass filter, and a fourth low-pass filter, wherein a second output of the first splitter is configured to connect to the fourth low-pass filter, wherein the third high-pass filter is configured to connect to the fourth high-pass filter; a second splitter configured to connect to the third common port; a first output configured to connect to the fourth common port; and a plurality of second outputs configured to connect to the second splitter;” Lin does disclose some of these components however, are not connected in the manner that independent claim 1 requires, which Examiner finds to be novel. Lin further fails to teach a second device with components connected as cited in independent claim 1. In addition, Lin fails to teach “wherein the in-home network adapter is configured to cause a return loss at the second input to be greater than 20 dB in the CATV bandwidth and between about 5 dB and about 20 dB in the MoCA bandwidth without a bridge circuit; wherein the in-home network adapter is configured to cause a return loss at one of the plurality of third outputs to be between about O dB and about 45 dB in the CA TV bandwidth and between about 18 dB and about 42 dB in the MoCA bandwidth without the bridge circuit; wherein the in-home network adapter is configured to cause an insertion loss between the second input and the one of the plurality of third outputs to be greater than about 40 dB in the CA TV bandwidth and between about 15 dB and about 25 dB in the MoCA bandwidth without the bridge circuit;" as cited in independent claim 1. Alkan (US 2011/0181371 - listed in IDS 2/19/2021) is found that discloses in FIG.11 and paragraph 0063 the return loss at the first user port 616 (first bandwidth) as a function of frequency. The return loss is greater than 25 dB (greater than about 5 dB) for the provider bandwidth 606 (e.g., 5 to 1000.5 MHz) and the home network bandwidth 624 (e.g., frequencies greater than 1125 MHz). However, Alkan's approach would undo Lin's ability to prevent the signals in the second bandwidth from passing from the input to the plurality of outputs, from the plurality of outputs to the input, or both. In addition, Alkan's approach incorporates a bridge circuit which would not read on " ... without a bridge circuit”, as cited in independent clam 1, which Examiner also finds to be novel. For similar reasons, independent claims 6 and 17 are also patentable for similar reasons for independent claim 1. Dependent Claims 2-5, 7-16, and 18-33 are considered allowable because they further limit their respective independent claims 1, 6, and 17. 
Claims 41-74 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent Claim 41, including “a network adapter configured to be connected to and be positioned between an input and a plurality of outputs; wherein the network adapter is configured to attenuate or prevent signals in a cable television (CATV) bandwidth from passing from the input to the plurality of outputs, from the plurality of outputs to the input, or both; and wherein the network adapter is configured to cause a return loss at the input to be in a first predetermined range in the CA TV bandwidth and in a second predetermined range in a multimedia over coax alliance (MoCA) bandwidth without a bridge circuit.” The closest art found is Lin (US 2019/0074904 - listed in IDS dated 2/19/2021) in view of Alkan (US 2011/0181371 - listed in IDS 2/19/2021) as described above. Alkan's approach would undo Lin's ability to prevent the signals in the second bandwidth from passing from the input to the plurality of outputs, from the plurality of outputs to the input, or both. The combination of Lin and Alkan also fail to teach " ... without a bridge circuit”, as cited in independent clam 41, which Examiner finds to be novel. For similar reasons, independent claim 57 is also patentable for similar reasons for independent claim 41. Dependent Claims 42-56 and 58-74 are considered allowable because they further limit their respective independent claims 41 and 57.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-33 and 41-74 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, then contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426